DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.

			 Statement of Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance:
          
With respect to the allowed independent claim 1:
The closest prior art Iwasaki (US 20160352155, hereinafter “Iwas”), teaches:	“A wireless power receiver for receiving wireless power from a wireless power transmitter in a wireless power transfer system (FIG. 2 is a diagram showing a configuration of a wireless power supply system according to an embodiment. A power supply system 100 includes a power transmission apparatus 200 (TX: power transmitter) and a power receiving apparatus 300 (RX: power receiver).), the wireless power receiver comprising: a power pick-up circuit configured to: receive the wireless power from the wireless power transmitter (Fig. 2 shows the reception coil 302 receives the electric power signal S2 from the transmission coil 202 and the reception coil 302 receives the electric power signal S2 from the transmission coil 202, and transmits the control signal S3 to the transmission coil 202. The rectifier circuit 304 and the smoothing capacitor 306 rectify and smooth a current S4 induced at the reception coil 302 according to the electric power signal S2, thereby converting the electric power signal S2 into a DC voltage, Paras. [0062]-[0064]), a communication/control circuit (The control circuit 400) configured to: transmit a control error packet including a control error value for the wireless power to the wireless power transmitter in a first time interval or a second time interval larger than the first time interval, based on a type of a power profile (The input/output electric power is measured (S302) every time the second period T2 elapses (YES in S322). The measurement data of the received electric power PRX is transmitted to the power transmission apparatus 200 (S314). Furthermore, during each second period T2 (NO in S322), the power supply system waits for each first period T1 to elapse (NO in S320). The input/output electric power is measured (S302) every time the first period T1 elapses (YES in S320)……. When judgment has been made that a normal operation is being performed (NO in S306) as a result of the abnormal state judgment, the CE value is determined based on the control point CP (S310), and the CE packet is transmitted to the power transmission apparatus 200 (S312), Paras. [0158]-[0159]) and a version of wireless power transfer standard with which the wireless power receiver and the wireless power transmitter comply (In the Qi standard, a protocol is defined for communication between the power transmission apparatus 200 and the power receiving apparatus 300, which enables information transmission from the power receiving apparatus 300 to the power transmission apparatus 200 via a control signal S3).”
the closest prior art, Iwas does not teach or suggest the following novel features:
“the wireless power receiver comprising wherein, based on the version of the wireless power transfer standard being a first version, the wireless-power receiver transmits the control error packet in the first time interval. and based on the version of the wireless power transfer standard being a second version higher than the first version and the type of the power profile being an extended power profile (EPP), the wireless power receiver transmits the control error packet in the second time interval” in combination with all the recited limitations of the claim 1.
  	Dependent claims 2-8, 17 and 18 are also allowable because of their dependencies to claim 1. 

With respect to the allowed independent claim 9:
The closest prior art Iwasaki (US 20160352155, hereinafter “Iwas”), teaches:	“A wireless power transmitter transmitting wireless power to a wireless power receiver (FIG. 2 is a diagram showing a configuration of a wireless power supply system according to an embodiment. A power supply system 100 includes a power transmission apparatus 200 (TX: power transmitter) and a power receiving apparatus 300 (RX: power receiver).), the wireless power transmitter comprising: a power conversion circuit (The driver 204; Fig. 2) configured to transmit wireless power to the wireless power receiver (The driver 204 applies a driving signal S1, specifically, in the form of a pulse signal, to the transmission coil 202. This provides a driving current flowing through the transmission coil 202, which generates an electric power signal S2 at the transmission coil 202 in the form of an electromagnetic signal, Para. [0061]) and a communication/control circuit (controller 206; Fig. 2) configured to receive a control error packet including a control error value for the wireless power from the wireless power receiver in a first time interval or a second time interval larger than the first time interval based on a type of a power profile (The input/output electric power is measured (S302) every time the second period T2 elapses (YES in S322). The measurement data of the received electric power PRX is transmitted to the power transmission apparatus 200 (S314). Furthermore, during each second period T2 (NO in S322), the power supply system waits for each first period T1 to elapse (NO in S320). The input/output electric power is measured (S302) every time the first period T1 elapses (YES in S320)……. When judgment has been made that a normal operation is being performed (NO in S306) as a result of the abnormal state judgment, the CE value is determined based on the control point CP (S310), and the CE packet is transmitted to the power transmission apparatus 200 (S312), Paras. [0158]-[0159]) and a version of wireless power transfer standard with which the wireless power receiver and the wireless power transmitter comply (In the Qi standard, a protocol is defined for communication between the power transmission apparatus 200 and the power receiving apparatus 300, which enables information transmission from the power receiving apparatus 300 to the power transmission apparatus 200 via a control signal S3).”
However, the closest prior art, Iwas does not teach or suggest the following novel features:
e wireless power transmitter comprising wherein, based on the version of the wireless power transfer standard being a first version, the wireless power transmitter receives the control error packet in the first time interval, and based on the version of the wireless power transfer standard being a second version higher than the first-version and the type of the power-profile being an extended power profile (EPP), the wireless power transmitter receives the control error packet in the second time interval” in combination with all the recited limitations of the claim 9.
  	Dependent claims 10-16, 19 and 20 are also allowable because of their dependencies to claim 9. 

 	Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLAM SOROWAR whose telephone number is (571)270-3761. The examiner can normally be reached Mon-Fri: 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GOLAM SOROWAR/Primary Examiner, Art Unit 2641